 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
10   RENEE YOUNG and JOYCETTE GOODWIN, ) Case No. 4:18-cv-05907-JSW
11   individually and on behalf of all others similarly )
     situated,                                          ) CLASS ACTION
12                                                      )
                              Plaintiffs,               ) [PROPOSED] ORDER GRANTING
13                                                      ) PLAINTIFFS’ UNOPPOSED MOTION
                                                        )
14                   v.                                   FOR PRELIMINARY APPROVAL OF
                                                        )
                                                        ) CLASS ACTION SETTLEMENT
15   NEUROBRANDS, LLC, a Delaware limited               )
     liability company;                                 ) Date: June 25, 2021
16
                                                        ) Time: 9:00 a.m.
17                             Defendant.               ) Ctrm: 5
                                                        ) Judge: Hon. Jeffrey S. White
18                                                      )
                                                        )
19                                                      )
20                                                      )
                                                        )
21                                                      )
                                                        )
22                                                      )
                                                        )
23
24
25
26
27
28

                                             -1-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
 1          Plaintiffs Renee Young and Joycette Goodwin (“Plaintiffs”), individually and on behalf of
 2   the Class defined below, move this Court for preliminary approval of the proposed settlement in
 3   the above-captioned action. This Court has reviewed and considered Plaintiffs’ Motion for
 4   Preliminary Approval and supporting materials. Now, having fully considered the record and the
 5   requirements of law, this Court orders that the Motion for Preliminary Approval is GRANTED as
 6   set forth below.
 7                      16 DAY OF ____________,
            IT IS THIS ____        June         2021               ORDERED        that   the   settlement
 8   (including all terms of the Settlement Agreement and exhibits thereto) is hereby
 9   PRELIMINARILY APPROVED. The Court further preliminarily finds and orders as follows:
10          1.       The Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2)(A), the
11   Class Action Fairness Act, and venue is proper in this district.
12          2.       The Court’s exercise of personal jurisdiction over the Plaintiffs’ and Settlement
13   Class Members’ claims against Neurobrands comports with the Due Process Clause of the United
14   States Constitution.
15          3.       The Court finds that the Settlement Agreement is the product of arms-length
16   negotiation conducted by experienced legal counsel after extensive discovery and settlement
17   negotiations, including a full-day mediation conducted by the Honorable Jay C. Gandhi (Ret.) of
18   JAMS. The Settlement Agreement is not the result of collusion.
19          4.       The Court finds that the proceedings that occurred before the Parties reached the
20   Settlement Agreement gave counsel and the Parties an opportunity to adequately assess the
21   strengths and weaknesses of their respective positions in this case, and, therefore, to structure the
22   settlement in a way that adequately accounts for those strengths and weaknesses.
23          5.       The Court finds that, subject to the Final Approval hearing, the Settlement
24   Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class. The Court
25   further finds that the settlement falls well within the range of reasonableness and has no obvious
26   deficiencies.
27          6.       Because the settlement meets the standards for preliminary approval, the Court
28   preliminarily approves all terms of the settlement, including the Settlement Agreement and all of

                                             -1-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
 1   its exhibits.
 2           7.      The Court previously found that all requirements of Federal Rules of Civil
 3   Procedure 23(a) and 23(b)(2) have been satisfied. On October 15, 2020, the Court certified,
 4   pursuant to Fed. R. Civ. P. 23(b)(2), a class of all California citizens who made retail purchases of
 5   one of the following Products labeled as containing “natural flavors” and “no artificial colors or
 6   flavors” in California on or after January 1, 2012 through October 15, 2020, for personal use and
 7   not for resale, excluding Defendant and Defendant’s officers, directors, employees, agents and
 8   affiliates, and the Court and its staff:
 9                   •   NeuroSONIC Superfruit Infusion
10                   •   NeuroSONIC Orange Passion;
11                   •   NeuroBLISS White Raspberry;
12                   •   NeuroBLISS Citrus Berry;
13                   •   NeuroBLISS Tropical Lychee;
14                   •   Neuro[PROTEIN] Watermelon Min[t];
15                   •   NeuroPROTEIN Cherry Vanilla;
16                   •   NeuroDAILY Tangerine Citrus; and
17                   •   NeuroGASM Passion Fruit.
18   See Dkt. No. 72. The Court finds that all requirements of Federal Rules of Civil Procedure 23(a)
19   and 23(b)(2) have been satisfied with respect to the Settlement Class, which is the same class that
20   the Court certified on October 15, 2020.
21           8.      The Court previously appointed Plaintiffs Renee Young and Joycette Goodwin as
22   Class Representatives and appointed the Law Offices of Ronald A. Marron as Class Counsel. See
23   id. The Court confirms the appointment of the Law Offices of Ronald A. Marron, APLC as Class
24   Counsel and Joycette Goodwin and Renee Young as Class Representatives.
25           9.      The Court has reviewed the content of the Parties’ proposed Notice Plan and the
26   long-form and short-form notices and finds that they satisfy the requirements of Federal Rule of
27   Civil Procedure 23(c)(2), Federal Rule of Civil Procedure 23(e)(1), the Northern District of
28   California’s Procedural Guidelines for Class Action Settlements, and the requirements of the Due

                                              -2-
                                     Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                              OF CLASS ACTION SETTLEMENT
 1   Process Clause of the United States Constitution. Accordingly, the Court approves the notices.
 2          10.     The Court further approves the methods for giving notice of the settlement to the
 3   members of the Class, as reflected in the Settlement Agreement and proposed in Plaintiffs’ Motion
 4   for Preliminary Approval. In addition to the Notices, the Court has also reviewed the notice
 5   procedures and finds that the members of the Class will, thereby, receive the best notice practicable
 6   under the circumstances. The Court also approves payment of the costs of notice as provided for
 7   in the Settlement Agreement. The Court finds that the notice procedures, carried out with
 8   reasonable diligence, will constitute the best notice practicable under the circumstances and will
 9   satisfy the requirements of Federal Rule of Civil Procedure 23(c)(2), Federal Rule of Civil
10   Procedure 23(e)(1), and the Due Process Clause of the United States Constitution.
11          11.     The Court further approves the appointment of Kroll Settlement Administration or
12   an equivalent class action administrator identified by the Parties to administer and oversee the
13   Notice Plan.
14          12.     The Court directs that pursuant to Federal Rule of Civil Procedure 23(e)(2) a
15                            October 8
     hearing will be held on [____________], 20___,I
                                               21 to consider final approval of the settlement (the

16   “Final Approval Hearing”) including, but not limited to, the following issues: (a) the fairness,
17   reasonableness, and adequacy of the settlement; (b) Class Counsel’s application for an award of
18   attorneys’ fees and costs; and (c) approval of incentive awards to the Class Representatives.
19          13.     Any member of the Class wishing to object (an “Objector”) to the proposed
20   settlement and/or be heard at the Final Approval Hearing shall comply with the following
21   procedures:
22                  a.      To object, a member of the Settlement Class, individually or through
23   counsel, must submit a written objection to the Court. All written objections and supporting papers
24   must (a) clearly identify the case name and number (Young v. Neurobrands, LLC, Case No. 4:18-
25   cv-05907-JSW), (b) be submitted to the Court either by mailing them to the Class Action Clerk,
26   United States District Court for the Northern District of California, Oakland Division or by filing
27   them in person at any location of the United States District Court for the Northern District of
28   California, and (c) be filed or postmarked no later than thirty (30) calendar days prior to the Final

                                             -3-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
 1   Approval Hearing date.
 2                  b.     A written objection filed with the Court regarding or related to the
 3   settlement shall contain a caption or title that identifies it as “Objection to Class Settlement in
 4   Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW” and also shall contain information
 5   sufficient to identify and contact the objecting Class Member (or his or her attorney, if any), as
 6   well as a clear and concise statement of the Class Member’s objection, documents sufficient to
 7   establish the basis for their standing as a Class Member, i.e., verification under oath as to the
 8   approximate date(s) and location(s) of their purchase(s) of the Products, the facts supporting the
 9   objection, and the legal grounds on which the objection is based.
10                  c.     If an objecting party chooses to appear at the hearing, that party must file
11   with the Court, at least thirty (30) days before the Final Approval Hearing, a notice of intent to
12   appear and that notice must list the name, address and telephone number of the attorney, if any,
13   who will appear on behalf of that party.
14          14.     The deadlines for key events are as follows:
15                            EVENT                                         DEADLINE
16      Class Action Website Activated                          July 1, 2021
        Publishing Notice                                       July 16, 2021
17
        Filing of Motion for Attorneys’ Fees and Costs          August 4, 2021
18      and Incentive Awards
19      Filing an Objection with the Court                      September 8, 2021
        Filing Notice of Intent to Appear at Final Approval
20                                                               September 8, 2021
        Hearing
21      Filing of Motion for Final Approval                      September 17, 2021
        Filing of response to Objections                         October 1, 2021
22
        Final Approval Hearing                                   October 8, 2021 at 9:00 a.m.
23
24          15.     To the extent not otherwise defined herein, all defined terms in this Order shall have

25   the meaning assigned to them in the Settlement Agreement.
26          16.     In the event the settlement does not become effective for any reason, the Parties

27   shall be restored to their respective positions in the Litigation as of the date the Motion for

28   Preliminary Approval was filed.

                                             -4-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
 1           17.     Neither this Settlement, nor any act performed or document executed pursuant to
 2   or in furtherance of this Settlement is or may be deemed to be or may be used as an admission of,
 3   or evidence of, the validity of any released claim, or of any wrongdoing or liability of Defendant;
 4   or is or may be deemed to be or may be used as an admission of, or evidence of, any fault or
 5   omission of Defendant in any civil, criminal, or administrative proceeding in any court,
 6   administrative agency or other tribunal. Any party to this Litigation may file the Settlement
 7   Agreement and/or the Judgment in any action that may be brought against it in order to support
 8   any defense or counterclaim, including without limitation those based on principles of res judicata,
 9   collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other theory
10   of claim preclusion or issue preclusion or similar defense or counterclaim.
11           18.     All activity in the action with respect to Defendant shall be stayed unless and until
12   the Settlement Agreement is terminated pursuant to its terms and conditions.
13           19.     Upon final approval of the Settlement, the Representative Plaintiffs and their
14   respective past and present directors, officers, employees, agents, trustees, fiduciaries, guardians,
15   servants, consultants, underwriters, attorneys, advisors, representatives, estate trustees, heirs,
16   executors, administrators, predecessors, successors and assigns, and any other Person claiming by,
17   through or on behalf of them will release and discharge the Released Persons from any and all
18   liabilities, claims, causes of action, damages (whether actual, compensatory, statutory, punitive,
19   or of any other type), penalties, losses, or demands, whether known or unknown, existing,
20   suspecting, or unsuspected, that were or reasonably could have been asserted based on the factual
21   allegations in this Litigation.
22           20.     Upon final approval of the Settlement, Class Members and their respective past and
23   present directors, officers, employees, agents, trustees, fiduciaries, guardians, servants,
24   consultants, underwriters, attorneys, advisors, representatives, estate trustees, heirs, executors,
25   administrators, predecessors, successors and assigns, and any other Person claiming by, through
26   or on behalf of them will release and discharge the Released Persons from any and all claims for
27   injunctive relief, other similar equitable relief, or any relief available under Federal Rule of Civil
28   Procedure 23(b)(2) (which does not include any potential claims for monetary damages of any

                                             -5-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
 1   kind), whether known or known, existing, suspected, or unsuspected, that were or reasonably could
 2   have been asserted based on the factual allegations in this Litigation. The Class Members’ released
 3   claims expressly do not include any personal injury claims regarding the Products.
 4          21.       The Court shall retain continuing jurisdiction over the Parties and the
 5   implementation and enforcement of the terms of the Settlement Agreement, and to assure that all
 6   payments and other actions required of any of the Parties by the Settlement Agreement are properly
 7   made or taken.
 8   IT IS SO ORDERED.
 9
10            June 16, 2021
     DATED: ___________________, 2021                     ___________________________
                                                          HON. JEFFREY S. WHITE
11
                                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -6-
                                    Young v. Neurobrands, LLC, Case No. 4:18-cv-05907-JSW
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                                             OF CLASS ACTION SETTLEMENT
